DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, Line 5-8 recited the method step “the first dielectric material layer is deposited to cover the first wire layer, then the first dielectric material layer can be partly removed so that the top surface of the first metal wire is exposed”, however Fig. 2 and Specification; paragraph [0024] discloses that first dielectric material layer 126 has a thickness equal to that of the first metal wire 121-123 and the first dielectric material layer 126 filling the remaining part of the first wiring layer 120. 
Therefore it is not possible to deposit the first dielectric material layer to cover the first wire layer, then partly removed so that the top surface of the first metal wire is exposed, instead molding compound layer 136 is deposited to cover the first wire layer, also the examiner could not find that method step anywhere in the specification or figures. Accordingly the amended feature of “the first dielectric material layer is deposited to cover the first wire layer, then the first dielectric material layer can be partly removed so that the top surface of the first metal wire is exposed” is a new matter.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 5-8 recited the method step “the first dielectric material layer is deposited to cover the first wire layer, then the first dielectric material layer can be partly removed so that the top surface of the first metal wire is exposed”, however Fig. 2-4 and Specification; paragraph [0024] discloses that first dielectric material layer 126 has a thickness equal to that of the first metal wire 121-123 and the first dielectric material layer 126 filling the remaining part of the first wiring layer 120, therefore it is not possible to deposit the first dielectric material layer to cover the first wire layer, then partly removed so that the top surface of the first metal wire is exposed, instead molding compound layer 136 is deposited to cover the first wire layer, also the examiner could not find that method step anywhere in the specification or figures. 
Accordingly the claim language “the first dielectric material layer is deposited to cover the first wire layer, then the first dielectric material layer can be partly removed so that the top surface of the first metal wire” is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.
Claim 1, Line 7 and in step C, recited the phrase ‘can be partly removed’, however ‘can be’ interpret as perhaps, might be, could be, feasible, therefore the boundaries of the claim are not reasonably clear as to whether the layer is actually removed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729